Motion for reargument granted and reargument ordered for Wednesday, February 6, 1935. Upon the reargument the court will not be concerned with characterizations and denunciations of the conduct of any party to the action. The reargument is to be confined to what it is contended the record establishes in the matter of the financial situation and resources of the plaintiffs when the Fisher agency began and thereafter throughout that agency’s duration; the sources from which were derived the moneys used in the management of the Graham properties during the agency; the disposition of those properties and the consideration therefor passing to the plaintiffs collectively or individually; the moneys or credits advanced by defendant Fisher in Ms management and disposition of the Graham properties. *621Present — Lazansky, P. J., Young, Carswell and Tompkins, JJ.; Hagarty, J., not voting. [See ante, p. 570.]